--------------------------------------------------------------------------------

Exhibit 10.1

Re: Acquisition of Tartan Downs, Sydney, NS

For consideration of One ($1.00) Dollar and other valuable consideration, the
receipt of which is hereby acknowledged, the Vendor herein grants to the
Purchaser an irrevocable option to purchase assets, real property, equipment and
chattels, business and undertaking of Tartan Downs Raceway, in Sydney, NS
(referred to herein as the “Assets”) for total purchase price of One Million
($1,000,000.00) Dollars which purchase price is constituted and to be paid as
follows:

  1.

A deposit of $10,000 upon execution of a binding Agreement of Purchase and Sale
pending completion of the transaction and to be applied to the total purchase
price;

  2.

$96,000 cash or certified cheque on closing to be applied to the total purchase
price;

  3.

100% of obligation of payable (approximately $94,000) owing to the Horsemen
Association, which is to be applied to the total purchase price;

  4.

$100,000 cash or certified cheque paid commencing six (6) months following the
asset purchase closing and paid every six (6) months thereafter until the total
principal of One Million ($1,000,000) Dollars has been paid in full. Vendor to
hold first (1st) charge over assets sold.

The conveyance of the Assets shall be free from debts, liens and encumbrances
and be subject to standard due diligence investigations by the Purchaser.

The parties also agree that the United Tote payable (approximately $74,000) will
be negotiated and paid on a 50/50 basis with the Vendor and Purchaser bearing
the cost equally and will be cleared on closing. This is separate to the One
Million ($1,000,000) Dollar purchase price.

This Option shall be valid for sixty (60) days from the date of execution and
once exercised the parties shall enter into an Agreement of Purchase and Sale
which will include standard representations and warranties, including
environmental, zoning, bylaws and all regulatory requirements of the Province of
Nova Scotia and other pertinent regulatory bodies. The parties shall enter into
an Agreement within thirty (30) days from exercise of the Option, failing with
the Option shall be null and void.

This grant of Option shall take effect immediately upon execution by the
parties. This Option Agreement shall be binding on the heirs, successors and
assigns of the parties.

The parties hereto agree that this Agreement maybe accepted and countersigned by
way of fax transmission.

Dated this 6th day of November, 2006

Racino Royale, Inc. Tartan Downs (1995) Limited     Per: “Jason Moretto” Per:
“Jack MacNeil” Jason Moretto, CFO Jack MacNeil, President     I have the
authority to bind the I have the authority to bind the Corporation Corporation


--------------------------------------------------------------------------------